DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claims 1-15 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the operation unit is configured to accept an operation input when the operation unit is located at each of the operation positions as an operation on each of the component of the seat for the vehicle located corresponding to a positional relation of the operation position.”  It is unclear what is meant by this limitation.  For purposes of examination, it will be understood that Applicant intends to claim something similar to “wherein the operation unit is configured to accept an operation input when the operation unit is located at a first operation position as an operation on a first component, and accept an operation input when the operation unit is located at a second operation position that is different from the first operation position as an operation on a second component” as stated in claim 2 and is what Examiner understands as the purpose of the invention from the specification.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigematsu et al. (US 9,446,690) (“Shigematsu”).  Shigematsu discloses a seat switch device performing an operation on a component of a seat for a vehicle, the seat switch device comprising an operation unit (fig. 1: 100) attached in a movable manner so as to be located at a plurality of operation positions (fig. 1: 128 is a dial rotatable to a plurality of operation positions), wherein the operation unit is configured to accept an operation input when the operation unit is located at each of the operation positions as an operation on each of the component of the seat for the vehicle located corresponding to a positional relation of the operation position (fig. 2B: 130 receives an operation input at each rotating position which allows for a different component 108, 122, 126 to be adjusted based on the rotation position selected).
As concerns claim 2, Shigematsu discloses wherein the operation unit is configured to accept an operation input when the operation unit is located at a first operation position (fig. 5A) as an operation on a first component (fig. 5A: 108), and accept an operation input when the operation unit is located at a second operation position (Fig. 6A) that is different from the first operation position as an operation on a second component (fig. 6A: 122) located on a side in a direction toward the second operation position from the first operation position with respect to the first component.
	As concerns claim 12, Shigematsu discloses wherein the operation unit is configured to be capable of performing a plurality of operations, and is configured to accept a plurality of operations input when the operation unit is located at each of the operation positions as a plurality of operations on each of the component associated with the operation position (each of the plurality of positions of the operation unit accepts a plurality of inputs [rotating 130 in either direction] which performs a corresponding plurality of operations on each of the plurality of components associated with each position).

Allowable Subject Matter
Claims 3-11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of Shigematsu fails to teach wherein the operation unit is attached so as to move along a substantially straight line, wherein the operation unit is configured to be capable of performing a fore-and-aft operation that is an operation corresponding to a fore-and-aft direction in the vehicle, a widthwise operation that is an operation corresponding to a widthwise direction in the vehicle, and a vertical operation corresponding to a vertical direction in the vehicle or wherein the operation unit is configured to be capable of performing a rotation operation, a radial-direction slide operation, and an axial-direction operation at the respective operation positions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636